DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The Preliminary Amendment filed on 05/22/2020 has been entered.
Response to Preliminary Remarks
Applicant's Preliminary Remarks filed 05/22/2020 concerning the Preliminary Amendment have been considered and those amendments have been entered.     
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-6, 13, and 14 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 7-11 and 15 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a module for obtaining in claim 7;
a module for determining in claim 7;
a module for comparing in claim 7;

a module for rendering in claim 7;
a module for deactivating in claim 10;  and
a module for rendering a graphical indicator in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-11 and 13-15 are objected to because of the following informalities:  
Claim 1 at line 13, claim 7 at line 14, and claim 13 at line 13 each need an and after "detection flag;".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 at line 8 claims "said current viewing angle" which lacks antecedent basis in the claim.  The Examiner notes that at line 7 "a current viewing roll angle" is claimed, however, this is different than "said current viewing angle".  Dependent claims 2-6 and 14 do not correct this indefinite issue.
	Claim 7 at line 9 claims "said current viewing angle" which lacks antecedent basis in the claim.  The Examiner notes that at lines 7-8 "a current viewing roll angle" is claimed, however, this is different than "said current viewing angle".  Dependent claims 8-11 and 15 do not correct this indefinite issue.
	Claim 13 at lines 4-5 claims "said image capturing device", at line 5 claims "said current image", at line 7 claims "said head-mounted display", and at line 8 claims “said current viewing angle” all of which lacks antecedent basis in the claim.  The Examiner notes that at lines 7-8 "a current viewing roll angle" is claimed, however, this is different than "said current viewing angle".
Allowable Subject Matter
Claims 1-11 and 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 1-6 and 14:
	The prior art of record fails to teach or suggest in the context of independent claim 1 “rotating said current image by a rotational angle, delivering a current rotated image, said rotational angle being determined as a function of said capturing roll angle, of said current viewing roll angle, and of said detection flag”.  The practical application of the claimed “rotating said current image by a rotational angle, delivering a current rotated image, said rotational angle being determined as a function of said capturing roll angle, of said current viewing roll angle, and of said detection flag; rendering said current rotated image” is discussed in Applicant’s written description’s Summary at page 4 lines 10-16 and page 4 line 23 to page 5 line 3 and page 5 lines 9-12.
	Claims 7-11 and 15:
	The prior art of record fails to teach or suggest in the context of independent claim 7 “a module for rotating said current image by a rotational angle, delivering a current rotated image, said rotational angle being determined as a function of said capturing roll angle, of said current viewing roll angle, and of said detection flag”.  The practical application of the claimed “a module for rotating said current image by a rotational angle, delivering a current rotated image, said rotational angle being determined as a function of said capturing roll angle, of said current viewing roll angle, and of said detection flag; a module for rendering said current rotated image” is discussed in Applicant’s written description’s Summary at page 4 lines 10-16 and page 4 line 23 to page 5 line 3 and page 5 lines 9-12.

	The prior art of record fails to teach or suggest in the context of independent claim 13 “rotating said current image by a rotational angle, delivering a current rotated image, said rotational angle being determined as a function of said capturing roll angle, of said current viewing roll angle, and of said detection flag”.  The practical application of the claimed “rotating said current image by a rotational angle, delivering a current rotated image, said rotational angle being determined as a function of said capturing roll angle, of said current viewing roll angle, and of said detection flag; rendering said current rotated image” is discussed in Applicant’s written description’s Summary at page 4 lines 10-16 and page 4 line 23 to page 5 line 3 and page 5 lines 9-12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613